DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 03/29/2022 have been entered. Claims 1-5 and 7-30 remain pending in the application while claims 1-5 and 10-16 remain withdrawn. The amendments overcome each of the claim objections and rejections under 35 USC 112(b) set forth in the previous office action mailed on 10/29/2021.
Claim Objections
Claims 18, 19, 24, and 25 are objected to because of the following informalities:  
In line 1 of claim 18 and claim 19, “mechanically anchoring the reinforcing material” should be changed to “mechanically fastening the reinforcing material” in order to remain consistent with terminology used previously in the claims. 
In lines 1-2 of claim 24, “force to telescoping arm” should be changed to “force to the telescoping arm”.
In line 2 of claim 25, “force to inner tube” should be changed to “force to the inner tube”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-26 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites “applying force to telescoping arm”. It is unclear if “force” recited in claim 24 is referring to the same force recited in line 7 of claim 17 or an additional force, particularly because the term is lacking a preceding article “a” or “the”. For the purpose of examination, the force applied in claim 24 is interpreted to mean a different force than that of claim 17.
Claim 25 recites “applying force to inner tube”. It is unclear if “force” recited in claim 25 is referring to the same force recited in line 7 of claim 17 or an additional force, particularly because the term is lacking a preceding article “a” or “the”. For the purpose of examination, the force applied in claim 25 is interpreted to mean a different force than that of claim 17.
Claim 26 recites “applying force to the at least one knob”. It is unclear if “force” recited in claim 26 is referring to the same force recited in line 7 of claim 17 or an additional force, particularly because the term is lacking a preceding article “a” or “the”. For the purpose of examination, the force applied in claim 26 is interpreted to mean a different force than that of claim 17.
Claim 28 recites “the applicator” in line 2. There is insufficient antecedent basis for this limitation in the claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “breakaway component” in claim 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-9, 17-22, and 28-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rao (US 2017/0172551).
Regarding claim 7, Rao discloses the telescoping arm is configured to affix the reinforcing material to the anterior surface of the abdominal wall fascia by applying the force (The force applied by the telescoping arm translates 4 thus expanding arms 3 such that the mesh is deployed into the unfolded and secured position, paragraphs [0011 and 0028], FIG 6), wherein the force applied to the reinforcing material can be controlled by a guide (4) coupled to the telescoping arm (Paragraph [0035-0036] discloses the telescoping arm is coupled to 4, which controls deployment of the mesh).  
Regarding claim 8, Rao discloses the reinforcing material is attached to the telescoping arm in a delivery configuration (In the delivery configuration i.e. folded configuration, the mesh 2 is attached to arms 3 of the laparoscopic device shown in FIGs 1-5, which are mechanically attached to the telescoping arm), and wherein the reinforcing material is maintained in the delivery configuration until the reinforcing material is proximate to the anterior surface of the abdominal wall fascia (The position shown in FIG 5 is interpreted as being proximate to the anterior surface of the fascia. The mesh has been inserted through an incision in the fascia in the delivery configuration).  
Regarding claim 9, Rao discloses the reinforcing material is deployed from a delivery configuration after passing through an incision (Paragraphs [0028 and 0034] discloses the device is inserted through an incision. FIGs 3-5 show the mesh passes through an incision in the fascia before being deployed to an expanded state).
Regarding claim 17, Rao discloses a method for positioning and affixing reinforcing material to abdominal wall fascia to reinforce and augment a fascial incision closure (Abstract and paragraph [0017]) following a laparoscopic or minimally invasive procedure (Abstract, FIGs 3-6, paragraph [0004 and 0017] disclose use of laparoscopic tools and procedures, which is understood to be a minimally invasive surgery), comprising: positioning the reinforcing material (2, FIG 5-6, paragraphs [0017, 0018, 0021]) at an anterior surface of the abdominal wall fascia over the fascial incision closure (FIGs 3-6 shown an incision in the fascia. As the reinforcing material 2 is introduced via the device of FIG 1, it is inserted into the body through a surgical incision, paragraph [0034], and at some point is at least momentarily positioned at an anterior surface of the abdominal wall fascia prior to passing through the fascial incision) using a telescoping arm (Paragraphs [0034-0036] disclose means by which the device transitions from the delivery configuration to the deployed configuration. Paragraph [0036] discloses trigger 14 can be connected to runner 4 by a rod such that pressing the trigger 14 moves the rod down, and resultantly moves the trigger-actuated runner 4 towards the stop end 11 of the shaft 1. Therefore, the rod of the trigger member is interpreted as a telescoping arm); mechanically fastening the reinforcing material (Paragraph [0021] discloses anchors 34 hold the mesh in place attached to the fascia, FIG 6) to the anterior surface of the abdominal wall fascia (As shown in FIG 9, the anchors securing reinforcing material 2 to the fascia such that the material is mechanically constrained to the entirety of the fascia, including the anterior surface) by applying a force to the telescoping arm (Applying a force to the telescoping arm, by user actuation of trigger 14, deploys the mesh by expanding arms 3 which are attached to the mesh); and detaching the reinforcing material from the telescoping arm (FIG 6 shows that reinforcing material 2 is left in place at the fascia while the telescoping arm and remainder of the delivery device are removed from the treatment site).  
Regarding claim 18, Rao discloses wherein mechanically anchoring the reinforcing material includes applying one or more of a biologic or biomedical adhesive or glue (Paragraph [0039] discloses the use of a biodegradable glue with anchors 34).  
Regarding claim 19, Rao discloses wherein mechanically anchoring the reinforcing material includes using fasteners (Paragraph [0021 and 0029] disclose anchoring via fasteners).  
Regarding claim 20, Rao discloses wherein the fasteners are configured to have a cutting edge on the outer periphery of the fasteners (FIGs 8-9 show the outer periphery of the fasteners. Paragraph [0029] discloses 37 pierces tissue. The fasteners are at least configured to have a cutting edge on the distal end of their outer periphery to facilitate piercing of the tissue).  
Regarding claim 21, Rao discloses the fasteners include an anchoring mechanism (Barb 38, FIGs 8-9) comprising a barbed affixation with a barb adapted for a predetermined amount of fascia penetration (The length of the barb defines a predetermined amount of fascia penetration, paragraph [0029] further describes the barb).  
Regarding claim 22, Rao discloses wherein the fasteners are integrated with the reinforcing material (Paragraphs [0017-0018, 0021 and 0029 disclose the fasteners being connected to the reinforcing material. This connection is interpreted as being “integrated with” because they move in unison and are mechanically constrained to one another during delivery).  
Regarding claim 28, Rao discloses tensioning the reinforcing material (By expanding arms 31, 32, 33), using the applicator to increase a distance between opposing sides of the reinforcing material from a first distance (FIGs 3 and 5 show a first distance between opposing sides of the reinforcing material) to a second distance (FIGs 4 and 6 show a second, larger distance between opposing sides of the reinforcing material).  
Regarding claim 29, Rao discloses wherein the reinforcing material comprises one or more of a permanent synthetic material, a biologic material, a bio-absorbable material, a mesh, and combinations thereof (The reinforcing material is disclosed as a graft membrane, which is understood to be a mesh of some form).  
Regarding claim 30, Rao discloses wherein the reinforcing material is deployed from the delivery condition to a deployed condition with a spring (Paragraph [0036] discloses the use of a spring in at least some step of actuation).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Rao (US 2017/0172551) in view of Levin et al. (US 2010/0312357).
Regarding claims 23-27, Rao discloses the invention substantially as claimed, as set forth above for claim 17. 
Rao is silent regarding the steps involved in detaching the reinforcing material from the telescoping arm, specifically wherein detaching includes cutting the reinforcing material (Claim 23), wherein detaching includes applying force to telescoping arm (Claim 24), wherein the telescoping arm includes inner and outer tubes and wherein detaching includes applying force to inner tube (Claim 25), wherein the telescoping arm includes at least one knob and wherein detaching includes applying force to the at least one knob (Claim 26) and wherein the reinforcing material is attached to a breakaway component (Claim 27).
However, Levin et al. discloses a method of delivering and attaching a reinforcing material (106, FIG 1A and 2A-2F) to a target tissue (501) comprising a step of detaching the reinforcing material from a telescoping arm (103, 105, paragraphs [0031 and 0210-0213]) wherein detaching includes cutting the reinforcing material (Wire 107 of the reinforcing material 106, FIGs 2B-2D, is cut in order to allow for detachment of 106 from the delivery device, paragraph [0212]), wherein detaching includes applying force to telescoping arm (Paragraph [0212] discloses flexible arms 104 are brought back to their initial stage of FIG 2A, which is achieved by applying a force to 103 or 105, paragraphs [0210 and 0213]), wherein the telescoping arm includes inner and outer tubes (103 and 105, FIG 2H) and wherein detaching includes applying force to inner tube (Paragraph [0212] discloses flexible arms 104 are brought back to their initial stage of FIG 2A, which is achieved by applying a force to inner tube 105, paragraphs [0210 and 0213]), wherein the telescoping arm includes at least one knob (113, FIG 1A, paragraph [0213]; handle member 113 is interpreted as a knob movable relative to the remainder of proximal portion 102) and wherein detaching includes applying force to the at least one knob (Paragraph [0212] discloses flexible arms 104 are brought back to their initial stage of FIG 2A, which is achieved by applying a force to inner tube 105 by means of knob 113, paragraphs [0210 and 0213]) and wherein the reinforcing material is attached to a breakaway component (FIGs 7A-7J show breakaway components 108, which are attached to the reinforcement material 106 and releaseably couple the material to 104 of the delivery device, paragraphs [0232-0238]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Rao with the telescoping arms and detachment mechanisms taught by Levin et al., for the purpose of providing the device with a means for detaching the reinforcing material from the telescoping arm such that it can be left in place at the tissue while the remainder of the device is removed. The modification would have provided the predictable result of configuring the device in such a way that the reinforcing material can be released from telescoping arm via controls outside of the body thus limiting additional trauma at the treatment site.
Response to Arguments
Applicant's arguments filed 03/29/2022 have been fully considered but they are not persuasive. Applicant argues on pages 9-10 regarding new claim 17, that Rao fails to disclose mechanically fastening the reinforcing material to the anterior surface of the abdominal wall fascia”. Examiner respectfully disagrees because the reinforcing material of Rao is fastened to the fascia via mechanical anchors. Although the anchors are directly attached to the posterior surface of the fascia, as noted in applicant’s arguments, the reinforcing material is mechanically affixed to the fascia through the anchors and therefore is interpreted as being “mechanically fastened” to the all parts of the fascia including anterior surface of the abdominal wall fascia. Examiner notes that in the present invention, the reinforcing material is also connected to the fascia through fasteners. The reinforcing material is not disclosed as being directly imbedded into or in contact with the anterior surface specifically. Therefore, the interpretation is believed to be reasonable under broadest reasonable interpretation in view of the specification of the present invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/               Examiner, Art Unit 3771